Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant filed an amendment on 8/17/21. Claims 1-20 are pending. Claims 1, 3, 4,5, 8, 10,11,12,15,17, 18, and 19 are amended. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. See below.

“minimum session expense ratio based on  minimum currency increment…. is claimed in claims 1, 8, 15. 

Here it “is based on the minimum currency increment and the predefined content increment” 
It appears that the algorithm is not defined other than “based on”. 
The applicant should consider if this limitation is supported. 
Further the increment appears to be used to determine the “on demand streaming payment amount” 

“the algorithms or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ” MPEP 2161.01 

Thus the applicant should within the parameters of the spec. further clarify the minimum session expense ratio. Is it expense or is it cost?  What is are the expenses that compose the “ratio” and what is “minimum” and how is it defined? Based on arguments provided 8/17/21 the ratio is spelled out as minimum increment/data increment. However, it’s not clear how this is related to expense. 

This expense ratio is used to determine a payment amount. However, the specification says that the quantification of protected media content is measured using at least one of a number of bytes, a number of words… or an amount of elapsed time. How does the examiner apply art to determine an on demand streaming payment amount when it may be one of a variety of calculations related to the usage amount and yet not explicitly defined.

Claims 2-7, 9-14,16-20 are rejected by virtue of dependency on claims 1, 8, or 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Jacoby 2004/0254887 in view of Evans 20150120535 and US Patent Publication 2013/0218838 to Bevan

As per claims 1, 8, 15, Jacoby discloses;
receiving a request to access protected media content hosted by a content provider server; 
(0005, server item 415, 0056)
determining, by a streaming payment engine stored in the content provider server, 
(0010 payment and 0012 streaming)
establishing, by the streaming payment engine, (0012)
determining, by the streaming payment engine 0012)
for the protected media content accessed during the user streaming media session. (0012)
a user streaming media session (0012)
determining, by the streaming payment engine at a termination of the user streaming media session,
(0012)
a quantification of protected media content that is accessed during streaming media session; ( 0054, 0032)
Jacoby does not explicitly disclose what Evan’s teaches,
initiating, by the streaming payment engine, 
a minimum currency increment based on a user designated payment type; (0077)
a predefined content increment that corresponds to the protected media content that is requested for access;  (0077-8)
that permits access to the protected media content (0077, its being sold so their must be some protection, permits is more of a feature, not a requirement)
a minimum session expense ratio (0027)
based on the minimum currency increment (0077) and the predefined content increment; 
(0029) using, by the streaming payment engine, … (0027)
and the quantification of protected media content to determine an on-demand streaming payment amount associated with the user streaming media session;
(0072) and utilizing, by the streaming payment engine, the 
user designated payment type to determine a manner of routing the on-demand streaming payment amount to a payment processing entity that is configured to facilitate a payment transaction (fig. 3 ) The motivation for the combination is that media streaming should be measured so as to share revenue with artists and other interests. (0003)
Jacoby and Evans do not explicitly disclose what Bevan teaches,
the minimum session expense ratio Bevan(0067) in the context of determining a price for the content, 
The motivation for the combination is because for it is cost effective to avoid overloading the networks. (0001)




As per claim 2, 9,16, Jacoby discloses;
further comprising receiving an enrollment 25indication message containing the user designated payment type for a streaming payment subscription associated with protected media content.  
Jacoby (0010)

As per claims 3,10,17 Jacoby discloses;
The method of claim 1 wherein the user streaming media session is placed on hold up to a predefined time period after the access to the protected media content ceases.  
Jacoby (0010)

As per claims 4,11,18 Jacoby discloses;
The method of claim 3 wherein the user streaming media session is resumed if the access 30to the protected media content is continued prior to an expiration of the predefined time period.  
Jacoby (0010)



As per claims 5, 12, 19 Jacoby discloses;
The method of claim 3 wherein the user streaming media session is terminated if the predefined time period expires.  Jacoby (0010)

As per claims 6, 13, 20  The method of claim 1 further comprising visually presenting a current on- demand streaming payment amount in units based on the minimum currency 5increment during the access of the protected media content on at least a portion of a screen display that is also used to present the protected media content.  
Jacoby (0014)

As per claim 7, 14 Jacoby discloses;
The method of claim 1 wherein the quantification of protected media content is measured using at least one of: a number of bytes, a number of words, a number of web pages, a number of images, or an amount of elapsed time.  
Jacoby (0032)

Response to Arguments
Applicant filed an amendment on 8/17/21. Claims 1-20 are pending. Claims 1, 3,4,5, 8, 10,11,12,15,17, 18, and 19 are amended. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection. 

35 USC 101- moot in view of amendment.
Claim Rejections — 35 U.S.C. § 112- here, the minimum session expense ratio is not fully persuasive, 
Here as defined in the specification, 
Found, for example, on page 21, line 25 page 22, line 2 of the present specification. 
In particular, this section of the specification indicates that a minimum session expense ratio can be determined by dividing the minimum currency increment by the predefined content increment corresponding to the protected media content being accessed. 

Here the examiner finds the term “expense ratio” confusing. It appears from reading the specification that it forms a recommendation of how much the streaming service should charge for content. However, the ratio described on p. 21-22 suggests dividing the minimum currency increment by the content increment. The examiner is confused as to how this result reflects “expenses” much less expense ratio. How does this ratio reelect the cost of service, or expense?

For the purposes of examination the examiner is providing a reference with a ratio such as dollars per byte like applicant. However, it appears that at minimum applicant should clarify expense if this is somehow related to the expense or cost.


Claim rejections 35 USC 103(a)
Claims 1-20 are rejected under 35 U.S.C. § 103 being unpatentable over U.S.Publication No. 2004/0254887 to Jacoby (hereinafter, “Jacoby’) in view of U.S.Publication No. 2015/0120535 to Evans (hereinafter, “Evans”). The rejection isrespectfully traversed.
On page 6, the office action indicates that paragraph [0077] of Jacoby teaches the determining of a minimum currency increment based on a user designatedpayment type. 
In response, it is respectfully submitted that there does not appear to be a paragraph [0077] 
in Jacoby and that there is no teaching or suggestionanywhere else in Jacoby of a minimum currency 
increment. 

Here in view of argument and amendment, the examiner corrected the 0077 reference to Evans, which is how it should have been presented.

Applicant argues “minimum session expense ratio”.  However, as amended, it’s now being used to determine an on demand streaming payment amount associated with the user streaming session. 
The examiner offers a better reference in view of amendment rending this argument moot. Bevan teaches expense ratios related to bandwidth routing. It is pointed out above that the expense ratio does not appear to be consistent with the definition as the minimum increment of currency divided by the minimum increment of usage does not appear to be directed to “expenses”. 

Furthermore, it appears that while applicant is claiming to “determine an on-demand streaming payment amount”…. It’s not clear from the spec. How one is to determine this amount. Applicant spec provides examples but, not a specific algorithm or even best mode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698